Appeal by employer and insurance carrier from an award of the State Industrial Board in claimant’s favor. The contention of the appellant is that claimant did not sustain an accidental injury. Claimant was employed as a janitor and superintendent of a three-story office building, managed by the employer. Prior to May 9, 1936, a fire occurred in the building and it became necessary for claimant to wash the walls which had been damaged by smoke. In doing this work he used hot water, washing powder and alcohol. While engaged in his work on May 8, 1936, he suffered a dizzy spell resulting from the alcohol fumes. On May 9, 1936, while at work he suffered another dizzy spell and became nauseated. His doctor diagnosed his condition as cerebral hemorrhage with a resultant hemiphlegia on the left side. The medical testimony is undisputed that claimant suffered a slight cerebral hemorrhage while he was performing his work and that such hemorrhage gradually increased and progressed so that claimant was completely disabled with the result that he had paralysis on the left side. The medical testimony establishes that the hemorrhage was due to and caused by the exertion in performing the work, the weather and the conditions of the work in which the claimant was engaged. The medical testimony also established that the claimant had been suffering from a pre-existing arteriosclerosis and that the accidental injuries which the claimant sustained activated and accelerated claimant’s pre-existing condition. There is evidence to sustain the findings of the Board. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffiernan, JJ.